Hinman, J.
The record offered in evidence by the plaintiffs, was properly excluded. It was the record of a judgment between different parties, and in relation to a different *203subject matter; and comes within none of the exceptions to the rule, excluding judgments between different parties. it was offered for the purpose of proving a claim of title by the plaintiffs to the land adjoining the locus in quo, as part of a larger tract claimed by them, which included the land on which the trespass was committed ; and it is insisted, that it should have been received, as conducing to show an act of ownership, by the plaintiffs, to a portion of the larger tract.
It is obvious, in this point of view, that the judgment of the court is of no force whatever. It is only the act of the plaintiffs, in prosecuting the former suit, that gives the record the force of evidence, according to this claim. As such, no doubt it does show, that the plaintiffs claimed a right to the possession of the land occupied by Hall; but it shows no act of ownership. At most, then, it is the naked declaration of the plaintiffs, that they were entitled to the possession of the land occupied by Hall. That this declaration, or claim, was made to a lawyer, and a suit brought and prosecuted to enforce it, gives it no additional weight. It is equally liable to the suspicion of collusion; or that, it was made for the purpose of making evidence, by the party himself.
The defendant claimed title, by himself, and under the Episcopal society, by virtue, of an adverse possession, since the year 1790. The plaintiffs claimed, that the possession of the Episcopal society was under a licence from them; and, therefore, not adverse. To prove this, they offered in evidence the deposition of an aged member of that society; who deposed, that on a certain occasion, •‘ the Episcopal society, supposing that they held a lease of the ground on which the house stood, and six feet around it, from the Congregational society ; I suppose that the society instructed their committee to make search for the lease among their papers. The committee came into a society meeting, and reported they could not find the lease.” And the question is, whether the decision of the court, excluding this deposition, was correct. Most of the deposition,-indeed all of it, except the part which states, that the committee reported to the society meeting that they could not find the lease,- is the mere conjecture of the witness. He thought that the society supposed they held a lease of the ground; and that they instructed their committee to search for it. This was the opinion of the wit*204ness; but, upon what facts it was founded, does not appear; and it is not now claimed, that there was any error in excluding it,
But, it is said, that the report of the committee to the society meeting, was a declaration which implied, that they held under a lease. If this declaration by the committee, was the cause of any action on the part of the society, it should be shown by their votes. It could not be shown by parol. It does not, however, appear to have caused any action on the part of the society, and for that reason ought not to affect them. And, as a declaration of the committee, as agents of the society, it was not admissible : because it was not accompanied by any act. The committee were not agents of the society for the purpose of making admissions merely. Hartford Bank v. Hart, 3 Day, 493.
We are therefore satisfied there was no error in the ruling of the court; and do not advise a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.